UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-1776


DAVID SIDER,

                   Plaintiff - Appellant,

             v.

NANA WILSON, a/k/a Charles, in his individual capacity and official capacity as
code enforcement inspector; GARY GREENE, in his individual capacity and
official capacity as code enforcement section chief; DANA WILSON, in his
individual capacity and official capacity as code enforcement supervisor;
SHAHRIAR AMIRI, in his individual capacity and official capacity as chief
building official; TIM MCDONNELL, in his individual capacity and official
capacity as owner of McDonnell Landscape, Inc.; GEORGE LOPEZE, in his
individual capacity and official capacity as supervisor of McDonnell Landscape,
Inc.; JOHN DOE NO. 1, in his individual capacity and official capacity McDonnell
Landscape; JOHN DOE NO. 2, in his individual capacity and official capacity
McDonnell Landscape; JOHN DOE NO. 3, in his individual capacity and official
capacity McDonnell Landscape; JOHN DOE NO. 4, in his individual capacity and
official capacity McDonnell Landscape; JOHN DOE NO. 5, in his individual
capacity and official capacity McDonnell Landscape; JOHN DOE No. 6, in his
individual capacity and official capacity McDonell Landscape; JANE DOE NO. 1,
in her individual capacity and official capacity McDonnell Landscape,

                   Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00212-LMB-TCB)


Submitted: March 28, 2019                                    Decided: April 11, 2019


Before WYNN and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


David Sider, Appellant Pro Se. MinhChau Nguyen Corr, COUNTY ATTORNEY’S
OFFICE, Arlington, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      David Sider appeals the district court’s order denying relief on his complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Sider v. Wilson, No. 1:18-cv-00212-LMB-TCB

(E.D. Va. June 8, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          3